In the information in this case Frank McGivens was charged with the theft of one Ford automobile, *Page 412 
touring car, the personal property of Dave Petit of the value of $400, alleged to have been committed November 2, 1921. On the trial the jury returned a verdict, finding the defendant guilty and fixing his punishment at imprisonment in the penitentiary for a term of five years. From the judgment rendered on the verdict, May 28, 1923, an appeal was taken by filing in this court on October 25, 1923, petition in error with case-made. No supersedeas bond was given pending his appeal, and plaintiff in error was committed to the penitentiary.
When the case was called for final submission, it was submitted on the record and 10 days allowed to file brief. March 16, 1925, counsel for plaintiff in error filed motion to dismiss the appeal as follows:
"Comes now the plaintiff in error, and in view of the fact that he has been serving time since his trial, and has now nearly served his time, he hereby asks this honorable court to dismiss his appeal in the above entitled and numbered cause."
The motion to dismiss the appeal is sustained, the appeal dismissed, and the case remanded to the trial court.